              Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 1 of 23




 1                                                         THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9   LEONARDO, S.P.A., an Italian company,            No. 2:19-cv-2082
10                         Plaintiff,                 STIPULATED MOTION AND
                                                      AGREEMENT REGARDING
11          v.                                        DISCOVERY OF ELECTRONICALLY
                                                      STORED INFORMATION AND ORDER
12   THE BOEING COMPANY, a Delaware
     corporation,                                     NOTED ON MOTIONS CALENDAR:
13                                                    August 12, 2020
                           Defendant.
14

15
            Plaintiff Leonardo, S.p.A (“Leonardo”) and Defendant The Boeing Company (“Boeing”)
16

17   (collectively, the “parties”) hereby stipulate to the following provisions regarding the discovery

18   of electronically stored information (“ESI”) in this matter. The parties are entering into this

19   agreement in an effort to reduce the time, expense, and other burdens associated with the
20
     discovery of ESI and privileged material, and to clarify the scope of the parties’ obligations to
21
     preserve and produce such information.
22
     A.     Definitions
23
            1.      “Document” or “documents” is defined to be synonymous in meaning and
24

25   equal in scope to the usage of this term in the Federal Rules of Civil Procedure.

26

     DISCOVERY ESI ORDER                                                       Perkins Coie LLP
     (No. 2:19-cv-2082) – 1                                              1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
                                                                              Fax: 206.359.9000
               Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 2 of 23




 1           2.       “Email” means electronic messages sent or received asynchronously via
 2
     messaging applications, including, but not limited to, Microsoft Outlook or Google Gmail,
 3
     including any documents incorporated as attachments.
 4
             3.       “Embedded objects” means files contained within other files. A common example
 5

 6   is an Excel file with underlying data and numbers embedded as a visual chart in a PowerPoint or

 7   Word file. Extracting embedded objects means that the Excel file is extracted from the PowerPoint

 8   or Word file and loaded as a separate record. The Excel file in this example would be considered
 9   a “child” of the PowerPoint or Word file. Inline images are considered embedded objects for
10
     purposes of this definition. Email attachments are not considered embedded objects for purposes
11
     of this definition.
12
             4.       “ESI” is an abbreviation of “electronically stored information” and shall have
13

14   the same meaning and scope as set forth in the Federal Rules of Civil Procedure.

15           5.       “Extracted Text” means the text extracted from a native format file and includes

16   at least all header, footer, and document body information.
17
             6.       “Load File” means an electronic file that is used to import all required production
18
     information into a document database, including document images, extracted and/or OCR text,
19
     native files where required, and metadata, as well as information indicating document and page
20
     breaks, and document relationships such as those between an email and its attachments and a
21

22   document and information related to embedded content.

23           7.       “Metadata” means structured information about ESI that is created by the file
24   system or application, embedded in the document or email and sometimes modified through
25
     ordinary business use. Metadata of the ESI describes the characteristics, origins, and usage of the
26
     collected ESI.
     DISCOVERY ESI ORDER                                                         Perkins Coie LLP
     (No. 2:19-cv-2082) – 2                                                1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
              Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 3 of 23




 1          8.      “Native Format” means the format of ESI in the application in which the ESI was
 2
     originally created.
 3
            9.      “OCR” means the optical character recognition technology used to read paper
 4
     documents or electronic images of documents and output such documents to a searchable text
 5

 6   format. The latter text is also referred to as the “OCR text” or simply “OCR.”

 7          10.     “Tagged Image File Format” or “TIFF” refers to the CCITT Group IV graphic file

 8   format for storing bit-mapped images of ESI or paper documents.
 9   B.     General Principles
10
            1.      An attorney’s zealous representation of a client is not compromised by conducting
11
     discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate
12
     in facilitating and reasonably limiting discovery requests and responses raises litigation costs and
13

14   contributes to the risk of sanctions.

15          2.      As provided in LCR 26(f), the proportionality standard set forth in Fed. R. Civ. P.

16   26(b)(1) must be applied in each case when formulating a discovery plan. To further the
17
     application of the proportionality standard in discovery, requests for production of ESI and related
18
     responses should be reasonably targeted, clear, and as specific as possible.
19
     C.     ESI Disclosures Within 30 days of entry of this Order, or at a later time if agreed by the
20
     parties, each party shall disclose:
21

22          1.      Custodians and Organization Charts. The fifteen custodians most likely to have

23   discoverable ESI in their possession, custody, or control. The custodians shall be identified by
24   name, title, connection to the instant litigation, and the type of the information under the
25
     custodian’s control. To the extent such documents exist and are reasonably available, the parties
26

     DISCOVERY ESI ORDER                                                        Perkins Coie LLP
     (No. 2:19-cv-2082) – 3                                               1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
               Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 4 of 23




 1   also agree to provide relevant organizational charts (or similar documents) that will assist the
 2
     other party in identifying the proposed custodian’s current position within the company.
 3
             2.     Non-Custodial Data Sources. A list of non-custodial data sources (e.g., shared
 4
     drives, servers), if any, likely to contain discoverable ESI. This disclosure shall include, without
 5

 6   limitation, any hard copy data sources.

 7           3.     Third-Party Data Sources. A list of third-party data sources, if any, likely to

 8   contain discoverable ESI (e.g., third-party email providers, cloud storage) and, for each such
 9   source, the extent to which a party is (or is not) able to preserve information stored in the third-
10
     party data source.
11
             4.     Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI
12
     (by type, date, custodian, electronic system or other criteria sufficient to specifically identify the
13

14   data source) that a party asserts is not reasonably accessible under Fed. R. Civ. P. 26(b)(2)(B).

15           5.     Foreign Data Privacy Laws. Nothing in this Order is intended to prevent either

16   party from complying with the requirements of a foreign country’s data privacy laws, e.g., the
17
     European Union’s General Data Protection Regulation (GDPR) (EU) 2016/679. If the producing
18
     party identifies a particular discovery request that the producing party claims would call for
19
     production of documents in violation of a foreign data privacy law, the parties agree to meet and
20
     confer to address any such objection.
21

22   D.      ESI Discovery Procedures

23           1.     On-site inspection of electronic media. Such an inspection shall not be required
24   absent a demonstration by the requesting party of specific need and good cause or agreement by
25
     the parties.
26

     DISCOVERY ESI ORDER                                                          Perkins Coie LLP
     (No. 2:19-cv-2082) – 4                                                 1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
              Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 5 of 23




 1          2.     Search Methodology.      The parties shall timely confer to attempt to reach
 2
     agreement on appropriate search terms and queries, file type and date restrictions, data sources
 3
     (including custodians), and other appropriate computer- or technology-aided methodologies,
 4
     before any such effort is undertaken. The parties shall continue to cooperate in revising the
 5

 6   appropriateness of the search methodology.

 7                 a.      Prior to running searches:

 8                         i.     The producing party shall disclose the data sources (including
 9   custodians), search terms and queries, any file type and date restrictions, and any other
10
     methodology that it proposes to use to locate ESI likely to contain responsive and discoverable
11
     information. The producing party may provide unique hit counts for each search query.
12
                           ii.    The requesting party is entitled to, within 14 days of the producing
13

14   party’s disclosure, add no more than 15 search terms or queries to those disclosed by the

15   producing party absent a showing of good cause or agreement of the parties.

16                         iii.   The following provisions apply to search terms / queries of the
17
     requesting party. Focused terms and queries should be employed; broad terms or queries, such
18
     as product and company names, generally should be avoided. A conjunctive combination of
19
     multiple words or phrases (e.g., “computer” and “system”) narrows the search and shall count as
20
     a single search term. A disjunctive combination of multiple words or phrases (e.g., “computer”
21

22   or “system”) broadens the search, and thus each or phrase shall count as a separate search term

23   unless they are variants of the same word. In response, the producing party may identify each
24   search term or query returning overbroad results demonstrating the overbroad results and a
25
     counter proposal correcting the overbroad search or query. A search that returns more than 1,000
26
     unique documents, excluding families, is presumed to be overbroad.
     DISCOVERY ESI ORDER                                                      Perkins Coie LLP
     (No. 2:19-cv-2082) – 5                                             1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
                                                                             Fax: 206.359.9000
               Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 6 of 23




 1                  b.      After production: Within 21 days of the producing party notifying the
 2
     receiving party that it has substantially completed the production of documents responsive to a
 3
     request, the responding party may request no more than 10 additional search terms or queries.
 4
     The immediately preceding section (Section D(2)(a)(iii)) applies.
 5

 6   E.       Negotiation of Search Protocol

 7            1.    The parties agree, subject to the principle of proportionality and the parties’ shared

 8   goal of efficiency, to consider additional custodians, central repositories, or search terms in good
 9   faith as discovery proceeds to the extent that fact discovery reveals that the additional custodians,
10
     central repositories, or search terms are likely to return substantial non-duplicative responsive
11
     materials.
12
              2.    In addition, the parties agree that, as additional sets of Rule 34 document requests
13

14   are issued, the parties will meet and confer to determine whether additional custodians, central

15   repositories, or search terms may be warranted.

16   F.       Miscellaneous Provisions
17
              1.    The parties agree to negotiate any discovery-related dispute in good faith and
18
     attempt to resolve any such dispute without involving the Court.
19
              2.    Nothing in this Order shall preclude the producing party from collecting or
20
     producing additional materials beyond those identified pursuant to the procedure described
21

22   above.

23            3.    Upon reasonable request, a party shall disclose information relating to network
24   design, the types of databases, organizational chart for information systems personnel, and
25
     destruction/overwrite policy.
26

     DISCOVERY ESI ORDER                                                         Perkins Coie LLP
     (No. 2:19-cv-2082) – 6                                                1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
              Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 7 of 23




 1          4.      No inspection of electronic media shall be required absent a demonstration by
 2
     the requesting party of specific need in light of the proportionality standards set forth in Fed. R.
 3
     Civ. P. 26(b) and good cause or by agreement of the parties.
 4
            5.      The parties may use reasonable techniques to further identify relevant or irrelevant
 5

 6   documents, including, but not limited to, predictive coding and other technology-assisted review.

 7   The producing party will respond to reasonable requests for information from the requesting party

 8   regarding the producing party’s use of such tools.
 9   G.     Format for Production of ESI
10
            1.      General Format Requirements. The parties will produce ESI in accordance with
11
     the following general format requirements.
12
                    a.      ESI will be produced to the requesting party with searchable text, in the
13

14   format set forth herein and as otherwise agreed. Acceptable formats include, but are not limited

15   to, native files, multi-page TIFFs (with a companion OCR or extracted text file), single-page

16   TIFFs (only with load files for e-discovery software that includes metadata fields identifying
17
     natural document breaks and also includes companion OCR and/or extracted text files), and
18
     searchable PDF.
19
                    b.      Single-page Group IV TIFFs should be provided, at least 300 dots per inch
20
     (dpi). Single-page TIFF images should be named according to the unique bates number, followed
21

22   by the extension “.TIF”. Original document orientation should be maintained (i.e., portrait to

23   portrait and landscape to landscape). Documents containing color need not be produced in color,
24   except that (i) word processing documents that contain hidden text or comments shall be produced
25
     in color in JPG or PNG format. The producing party will honor reasonable requests to provide
26
     color image of a document.
     DISCOVERY ESI ORDER                                                         Perkins Coie LLP
     (No. 2:19-cv-2082) – 7                                                1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
              Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 8 of 23




 1                  c.      For each document originating in electronic format, a text file containing
 2
     the full text of each document should be provided along with the image files and metadata. Text
 3
     of native files should be extracted directly from the native file. The text file should be named
 4
     according to the unique bates number, followed by the extension “.TXT.” The parties agree that
 5

 6   the full text and/or OCR of any document will not be contained within a database load file, but

 7   rather as a standalone file with each text file containing an entire document as they are defined.

 8                  d.      An image load file (.OPT, .LFP) will be produced that can be loaded into
 9   commercially acceptable production software (e.g., Opticon, iPro). Each image in a production
10
     must be referenced in the corresponding image load file. An exemplar load file format is below.
11

12                  ABC0000001,PROD001,\\IMAGES\001\ABC0000001.tif,Y,,,2

13                  ABC0000002,PROD001,\\IMAGES\001\ABC0000002.tif,,,,

14                  ABC0000003,PROD001,\\IMAGES\001\ABC0000003.tif,Y,,,1

15                  e.      Unless otherwise agreed to by the parties, files that are not easily converted
16   to image format, such as spreadsheets, computer slide presentations, audio files, video files,
17
     databases, structured data files, and drawing files, will be produced in native format. In addition,
18
     a party may request that, for good cause, a specific file be produced in native format, and the
19
     producing party will endeavor to accommodate any such requests. The Parties agree that when
20

21   producing a native file, they will include a TIFF image as a placeholder for the file to represent

22   the file in the production set. The TIFF image placeholder for a native file should be branded with

23   a unique Bates number and state “Document Produced in Native Format” on the TIFF image. The
24   native file should then be renamed to match the Bates number assigned to the document, along
25
     with its original file extension. The filename field produced in the production load file that reflects
26
     the original metadata should maintain the original file name.
     DISCOVERY ESI ORDER                                                           Perkins Coie LLP
     (No. 2:19-cv-2082) – 8                                                 1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
              Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 9 of 23




 1                  f.      Each document image file shall be named with a unique Bates number.
 2
     Bates number file names should not be more than twenty characters long or contain spaces. When
 3
     a text-searchable image file is produced, the producing party must preserve the integrity of the
 4
     underlying ESI, i.e., the original formatting, the metadata (as noted below) and, where applicable,
 5

 6   the revision history, to the extent reasonably practical.

 7                  g.      If a document is more than one page, the unitization of the document and

 8   any attachments and/or affixed notes shall be maintained as they existed in the original document.
 9                  h.      Parent-child relationships (the association between an attachment and its
10
     parent document) must be preserved in such a way that a document and any attachments to that
11
     document are produced in the same production set and the relationships are identifiable. The
12
     parties agree to provide beginning attachment and ending attachment fields in the database load
13

14   file to capture the entire production number range for the parent/child(ren) documents.

15                  i.      Embedded objects shall not be treated as separate files. A party may

16   request that documents that contain embedded files be produced as separate files. The requesting
17
     party shall provide a list of the BEGBATES values of documents from which they request
18
     embedded files. Upon receipt, the producing party shall within a reasonable time to provide the
19
     embedded files in production format as required by the governing provisions of this Order. Email
20
     attachments are not considered embedded objects but are treated as separate documents under this
21

22   Order.

23                  j.      Before any party produces electronic data that is not easily converted to
24   static TIFF images, such as databases, CAD drawings, GIS data, websites, social media, etc., the
25
     parties will meet and confer to discuss the appropriate format for the production of said
26
     documents.
     DISCOVERY ESI ORDER                                                        Perkins Coie LLP
     (No. 2:19-cv-2082) – 9                                               1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
             Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 10 of 23




 1                  k.      When a document requires redaction, the parties agree that native files, full
 2
     text and/or OCR, and specified metadata fields will be excluded. Metadata fields for exclusion in
 3
     redacted documents include SUBJECT and FILE_NAME. The TIFF image should show the
 4
     caption [Redacted-Privileged, etc.] where applicable and a production load file field should be
 5

 6   populated to indicate the document contains a redaction.

 7                  l.      The parties will process all ESI for production using the Pacific Standard

 8   Time Zone.
 9          2.      De-duplication. To the extent reasonably practicable, the parties shall produce
10
     only a single copy of a responsive document and may de-duplicate their ESI production (based
11
     on MD5 or SHA-1 hash values at the document level) across custodial and non-custodial data
12
     sources after disclosure to the requesting party. Duplicate custodian information removed during
13

14   the de-duplication process shall be tracked in a duplicate/other custodian field in the database

15   load file. For emails with attachments, the hash value is generated based on the parent/child

16   document grouping. However, metadata identifying all custodians in possession of each
17
     document that is removed as a duplicate must be produced in an “CUSTODIANS_ALL” field in
18
     the production load file. To accommodate rolling productions, for ESI that is removed as duplicate
19
     ESI from earlier productions, the producing party will provide the requesting party with an
20
     overlay file no later than five (5) days after the date of each rolling production and will include
21

22   an updated “CUSTODIANS_ALL” metadata information, which will be updated with the

23   duplicate custodians’ names. Attachment(s) should not be eliminated as duplicates for purposes
24   of production, unless the parent e-mail and all attachments are also duplicates.
25
            3.      Email Threading. The parties may use analytics technology to identify email
26
     threads and should, to the extent reasonably practicable, only produce the unique most inclusive
     DISCOVERY ESI ORDER                                                        Perkins Coie LLP
     (No. 2:19-cv-2082) – 10                                              1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
              Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 11 of 23




 1   copy and related family members and may exclude lesser inclusive copies. Email threading shall
 2
     not exclude from production shorter versions of an email exchange that include attachments,
 3
     email exchanges that branch off into separate threads/conversations, or emails in which a user
 4
     changes the text of a prior email. Upon reasonable request, the producing party will produce a
 5

 6   less inclusive version.

 7           4.       Metadata fields. The parties agree that the following metadata fields will be

 8   produced (in the order listed below), to the extent such data is reasonably accessible and non-
 9   privileged. 1
10
                  •   BEGBATES: Beginning Bates number as stamped on the production image;
11
                  •   ENDBATES: Ending Bates number as stamped on the production image;
12

13                •   BEGATTACH: First production Bates number of the first document in a family;

14                •   ENDATTACH: Last production Bates number of the last document in a family;

15                •   CUSTODIAN: Custodian from whom document originated, or storage location if
16
                      no custodian;
17
                  •   CUSTODIANS_ALL 2: Custodian(s) that had electronic files that were removed
18
                      due to de-duplication;
19

20                •   AUTHOR: Any value populated in the Author field of the document properties;

21                •   LAST_AUTHOR: The last author to have modified the document;
22                •   FROM: The name and email address of the sender of an email;
23
                  •   TO: All recipients that were included on the “To” line of an email;
24

25
     1
      All dates shall be in the following format: MM/DD/YYYY
26   2
      The CUSTODIANS_ALL field should be populated by the party to identify other custodians in
     possession of the document before deduplication is applied to the data set.
     DISCOVERY ESI ORDER                                                        Perkins Coie LLP
     (No. 2:19-cv-2082) – 11                                              1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
              Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 12 of 23




 1               •   CC: All recipients that were included in the “CC” line of an email;
 2
                 •   BCC: All recipients that were included in the “BCC” line of an email;
 3
                 •   SUBJECT 3: The subject line of an email;
 4

 5               •   FILE_NAME 4: File name of an electronic documents, including loose files and

 6                   attachments to email;

 7               •   FILE_SIZE: Size of document;
 8
                 •   FILE_EXTENSION: Characters of file name indicating the relevant program used
 9
                     to open the file;
10
                 •   ORIGINAL_FILEPATH: Original location of file;
11

12               •   DATE_CREATED: Original date document created;

13               •   TIME_CREATED: Original time file created;

14               •   DATE_SENT: Date email was sent;
15
                 •   TIME_SENT: Time email was sent;
16
                 •   PARENT_DATE: The date of the parent email applied to the parent email and all
17
                     attachments;
18

19               •   DATE_RECEIVED: Date email was received;

20               •   TIME_RECEIVED: Time email was received;
21
                 •   DATE_MODIFIED: Date an electronic document was last modified;
22
                 •   HASH_VALUE: The MD5 or SHA-1 hash value;
23

24

25   3
       The parties agree that the SUBJECT field is not required to be produced if the document requires
     redaction.
26   4
       The parties agree that the FILE_NAME field is not required to be produced if the document requires
     redaction.
     DISCOVERY ESI ORDER                                                           Perkins Coie LLP
     (No. 2:19-cv-2082) – 12                                                 1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
                                                                                  Fax: 206.359.9000
             Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 13 of 23




 1               •   DOC_TYPE: Description of document (email, attachment, electronic document,
 2
                     hard copy, etc.);
 3
                 •   NATIVE_LINK: The native file link for agreed upon native files, if applicable
 4
                     (e.g., for Excel files);
 5

 6               •   REDACTED: Populate “Yes” if a document contains a redaction;

 7               •   CONFIDENTIALITY: Populate “Yes” if a document is designated as
 8                   Confidential Material;
 9
                 •   AEO: Populate “Yes” if a document is designated as containing Attorneys’ Eyes
10
                     Only (AEO) Material;
11
                 •   EXPORT_CONTROLLED: Populate “Yes” if a document is designated as
12

13                   containing Export-Controlled Material;

14               •   PRODUCTION_VOLUME: Identification of production media or volume name
15                   of each individual production deliverable.
16
            The parties are not obligated to manually populate any of the foregoing fields if such fields
17
     cannot be extracted from a document, with the exception of fields that require population in the
18
     first instance (e.g., BEGBATES). The foregoing list of metadata types is intended to be flexible
19

20   and may be changed by agreement of the parties, particularly in light of advances and changes in

21   technology, vendor, and business practices.

22          5.       Metadata Load File. Each production shall be accompanied by a Concordance or
23
     ASCII delimited load file (.DAT) that can be loaded into commercially acceptable database
24
     software (e.g., Relativity). The first line of each text file must contain a header identifying each
25

26

     DISCOVERY ESI ORDER                                                        Perkins Coie LLP
     (No. 2:19-cv-2082) – 13                                              1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
               Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 14 of 23




 1   data field name (i.e., header row). Each document within the database load file must contain the
 2
     same number of fields as defined in the header row.
 3
              6.       Hard-Copy Documents. All hard copy documents will be scanned and produced
 4
     in electronic format. Each party’s production of hard-copy documents will include a cross-
 5

 6   reference file that indicates document breaks and sets forth the custodian or custodian/location

 7   associated with each produced document. Hard-copy documents will be converted into single-

 8   page TIFF images and produced following the same protocol set forth herein or as otherwise
 9   agreed, unless the producing party can show that the cost would outweigh the usefulness of
10
     scanning (for example, when the condition of the paper is not conducive to scanning and will not
11
     result in accurate or reasonably useable/searchable ESI). Images of all file labels, file headings,
12
     and file folders associated with any hard copy document will be produced with the images of the
13

14   hard copy documents. Each file will be named with a unique Bates Number (e.g., the unique Bates

15   Number of the first page of the corresponding production version of the document followed by

16   its file extension). The database load file shall include the following fields: BEGBATES,
17
     ENDBATES, BEGATTACH, ENDATTACH, CUSTODIAN, CONFIDENTIALITY, AEO,
18
     EXPORT_CONTROLLED, REDACTED, OCR_TEXT, and PRODUCTION_VOLUME.
19
              7.       Specific File Types. The following production standards apply to specific file
20
     types:
21

22                 •   MS Office files, WordPerfect, other standard documents, such as PDF documents

23                     and the like, will be converted to single-page TIFF images and produced consistent
24                     with the specifications herein. If the document contains comments or tracked
25
                       changes, the TIFF images shall be generated to include the comments or track
26
                       changes contained in the file.
     DISCOVERY ESI ORDER                                                         Perkins Coie LLP
     (No. 2:19-cv-2082) – 14                                               1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
             Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 15 of 23




 1               •   Email and attachments should be converted to single-page TIFF images and
 2
                     produced consistent with the specifications provided herein. Attachments shall be
 3
                     processed as separate documents, and the text database load file shall include a
 4
                     field in which the producing party shall identify the production range of all
 5

 6                   attachments of each e-mail.

 7               •   The parties shall process presentations (MS PowerPoint, Google Presently,

 8                   Google Docs) in native format.
 9
                 •   The parties shall produce spreadsheets (e.g. MS Excel, Google Trix, Google
10
                     Sheets) in native format, where available and not redacted. TIFF images of
11
                     spreadsheets need not be produced unless a spreadsheet is redacted. If a
12

13                   spreadsheet requires redaction, then TIFF images of the spreadsheet after the

14                   redaction has been applied will be produced and the native file and full text will

15                   be withheld. Alternatively, spreadsheets with redactions may be supplied in native
16                   format with redactions applied and redacted text removed.
17
                 •   Digital photographs will be produced as image files.
18
            8.       Production Media. Documents and ESI shall be produced on optical media (CD
19
     or DVD), external hard drives, or via an FTP site, or similar, readily accessible electronic media
20

21   (the “Production Media”). Each piece of Production Media shall identify a production number

22   corresponding to the party and production with which the documents on the Production Media
23   are associated (e.g., “[Defendant Party] 001”, “[Plaintiff Party] 001”), as well as the volume of
24
     the material in that production (e.g., “-001”, “-002”). For example, if the first production from a
25
     party comprises document images on three hard drives, the party shall label each hard drive in the
26

     DISCOVERY ESI ORDER                                                          Perkins Coie LLP
     (No. 2:19-cv-2082) – 15                                                1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
             Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 16 of 23




 1   following manner: “[Party Name] 001-001”, “[Party Name] 001-002”, and “[Party Name] 001
 2
     003.” Each piece of Production Media shall be labeled to also identify: (1) the production date;
 3
     and (2) the production number range of the materials contained on the Production Media.
 4
            9.      Encryption. Industry-standard encryption tools and practices must be used when
 5

 6   transferring data between parties. Passwords must be at least 8 characters with a mix of character

 7   sets and sent in a separate communication from the encrypted data.

 8          10.     No Identification of Responsive RFPs. The parties agree that the producing party
 9   is under no obligation to identify the request for production to which a particular document is
10
     responsive to, nor is the producing party obligated to identify (by Bates numbers or otherwise)
11
     which documents are being produced in response to a particular request for production. Rather,
12
     the parties recognize and agree that each party will produce sizeable document productions
13

14   pursuant to the procedures of Sections C-H of this Order and otherwise that are not segregated or

15   categorized by request for production, but rather are produced in response to the requesting

16   party’s document requests as a whole.
17
     H.     Preservation of ESI
18
            The parties acknowledge that they have a common law obligation, as expressed in Fed. R.
19
     Civ. P. 37(e), to take reasonable and proportional steps to preserve discoverable information in
20
     the party’s possession, custody, or control. With respect to preservation of ESI, the parties agree
21

22   as follows:

23          1.      Absent a showing of good cause by the requesting party, the parties shall not be
24   required to modify the procedures used by them in the ordinary course of business to back-up and
25
     archive data; provided, however, that the parties shall preserve all discoverable ESI in their
26

     DISCOVERY ESI ORDER                                                        Perkins Coie LLP
     (No. 2:19-cv-2082) – 16                                              1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
             Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 17 of 23




 1   possession, custody, or control in accordance with the requirements of the Federal Rules of Civil
 2
     Procedure.
 3
            2.      The parties will supplement their disclosures in accordance with Fed. R. Civ. P.
 4
     26(e) with discoverable ESI where that data is created after a disclosure or response is made.
 5

 6          3.      Absent a showing of good cause by the requesting party, the following categories

 7   of ESI need not be preserved:

 8                      a. Deleted, slack, fragmented, or other data (including “unallocated” space
                           on hard drives) only accessible by forensics.
 9
                        b. Data duplicated in any electronic backup system for the purpose of
10
                           system recovery or information restoration, including, but not limited to,
11                         system recovery backup tapes, continuity of operations systems, and data
                           or system mirrors or shadows, if such data are routinely purged,
12                         overwritten, or otherwise made not reasonably accessible in accordance
                           with an established routine system maintenance policy.
13
                        c. Random access memory (RAM), temporary files, or other ephemeral data
14
                           that are difficult to preserve without disabling the operating system.
15
                        d. On-line access data such as temporary internet files, history, cache,
16                         cookies, and the like.

17                      e. Data in metadata fields that are frequently updated automatically, such as
                           last-opened dates.
18
                        f. Back-up data that are duplicative of data that are more accessible
19                         elsewhere.
20
                        g. Server, system or network logs.
21
                        h. Data remaining from systems no longer in use that is unintelligible on the
22                         systems in use.

23                      i. Electronic data (e.g., email, calendars, contact data, and notes) stored on
                           or sent to or from mobile devices (e.g., iPhone, iPad, Android devices).
24
                        j. Other electronic instant messages (e.g., Skype, WhatsApp).
25
                        k. Voicemail messages.
26

     DISCOVERY ESI ORDER                                                        Perkins Coie LLP
     (No. 2:19-cv-2082) – 17                                             1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
                                                                              Fax: 206.359.9000
              Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 18 of 23




 1                       l. Telephone recordings.
 2                       m. Logs of calls.
 3
                         n. Data stored on photocopiers, printers, scanners, and fax machines;
 4
                         o. Any other file types subsequently agreed to by the parties.
 5
             Unless otherwise agreed to or ordered by the Court, the parties are not required to obtain
 6
     a forensic image of preserved data if the native files and associated metadata are preserved as
 7

 8   set forth in this Order.

 9   I.      Privilege and Work Product 5

10           1.      A producing party shall create a privilege log of all documents withheld from
11   production (in whole or in part) on the basis of a privilege or protection, unless otherwise agreed
12
     or excepted by this Order. Privilege logs shall include a unique identification number for each
13
     document and the basis for the claim (attorney-client privileged or work-product protection). For
14
     ESI, the privilege log may be generated using available metadata, and shall include at least the
15

16   following fields: bates range; author/recipient and to/from/cc/bcc names; the subject matter and

17   title; date created. Should the available metadata provide insufficient information for the purpose

18   of evaluating the privilege claim asserted, the producing party shall include such additional
19
     information as required by the Federal Rules of Civil Procedure. Privilege logs will be produced
20
     to all other parties no later than 60 days prior to the close of discovery, unless an earlier deadline
21
     is agreed to by the parties.
22
             2.      Redacted documents will be logged and designated as such on the privilege log
23

24   only upon the reasonable request of the non-producing party in the event the basis for redaction

25

26   5
      As used herein, the term “privilege” encompasses both the attorney-client privilege as well as the work
     product doctrine and any other applicable privilege.
     DISCOVERY ESI ORDER                                                            Perkins Coie LLP
     (No. 2:19-cv-2082) – 18                                                  1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
                                                                                   Fax: 206.359.9000
             Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 19 of 23




 1   is not evident from the face of the redacted document. Individual redactions need not be
 2
     individually logged.
 3
            3.      With respect to privileged or work-product information and/or communications
 4
     with outside counsel generated after the filing of the complaint, the parties are not required to
 5

 6   include any such information in privilege logs.

 7          4.      Activities undertaken in compliance with the duty to preserve information are

 8   protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).
 9
            5.      Pursuant to Fed. R. Evid. 502(d), the production of any documents in this
10
     proceeding shall not, for the purposes of this proceeding or any other federal or state proceeding,
11
     constitute a waiver by the producing party of any privilege applicable to those documents,
12
     including the attorney-client privilege, attorney work-product protection, or any other privilege
13

14   or protection recognized by law. Information produced in discovery that is protected as privileged

15   or work product shall be immediately returned to the producing party or destroyed as provided in
16   Section J (Clawback Procedures), and its production shall not constitute a waiver of such
17
     protection.
18
            6.      Testifying experts shall not be subject to discovery on any draft of their reports in
19
     this action and such draft reports, notes, or outlines for draft reports are also exempt from
20

21   production and discovery pursuant to Fed. R. Civ. P. 26(b)(4)(C) and (D). Materials,

22   communications, and other information exempt from discovery under this paragraph shall be

23   treated as attorney work product for the purposes of this action.
24   J.     Clawback Procedures
25
            1.      Should the requesting party identify a document in its possession that was
26
     produced in discovery in this action that appears on its face to be privileged, the requesting party
     DISCOVERY ESI ORDER                                                        Perkins Coie LLP
     (No. 2:19-cv-2082) – 19                                              1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
             Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 20 of 23




 1   will provide prompt notice to the producing party of the possible inadvertent production of
 2
     privileged material and identify the document(s) in question by Bates number.
 3
            2.      Upon learning (either independently or upon notice by the requesting party) that a
 4
     document produced in discovery in this action should have been withheld on privilege grounds
 5

 6   (an “Inadvertently-Produced Document”), the producing party may seek the return and/or

 7   destruction of any such document.

 8          3.      The producing party must request the return or destruction of any Inadvertently-
 9   Produced Document(s) promptly after discovering the inadvertent production. To do so, the
10
     producing party must issue a written clawback notice that identifies the document by Bates
11
     number and states the basis for withholding it from production. Within five (5) business days of
12
     when the producing party issues a clawback notice, the requesting party must return or destroy
13

14   all copies of the document and certify in writing that it has done so. Electronic copies of the

15   Inadvertently-Produced Document shall be removed from any electronic system or database of

16   the requesting party, including sent and received email.
17
            4.      If the Inadvertently-Produced Document requires redaction only, the producing
18
     party shall provide to the requesting party a redacted version of the document by submitting a
19
     replacement production containing the original production with the redacted documents included.
20
            5.      The producing party will thereafter include the Inadvertently Produced Document
21

22   on its privilege log (as amended, if necessary).

23          6.      The return of an Inadvertently-Produced Document does not preclude the
24   requesting party from challenging the designation of the document on grounds other than waiver
25
     by inadvertent production. To present a challenge to a privilege designation (if needed), the
26
     requesting party will be entitled to rely exclusively upon the producing party’s privilege log and
     DISCOVERY ESI ORDER                                                       Perkins Coie LLP
     (No. 2:19-cv-2082) – 20                                             1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
                                                                              Fax: 206.359.9000
              Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 21 of 23




 1   shall not be entitled to retain any copy of the Inadvertently-Produced Document for the purpose
 2
     of such challenge.
 3
     K.     Miscellaneous Provisions
 4
            1.      By preserving ESI for this litigation, the parties do not waive any objections to the
 5

 6   discoverability, confidentiality, or privileged nature of any documents, including, without

 7   limitation, objections as to the proportionality of the discovery sought.

 8          2.      Unless otherwise agreed or ordered by the Court, each party shall bear the costs of
 9   preserving, collective, processing, reviewing, and producing its own documents and ESI.
10
            3.      The parties anticipate that amendments to this Order may be necessary to address
11
     developments in discovery and in the litigation. The parties commit to negotiating any
12
     amendments to this Order in good faith.
13

14          4.      Nothing in this Order shall affect either party’s obligations to preserve documents

15   or information for other purposes, including pursuant to court order, administrative order, statute,

16   or in regard to other pending or anticipated litigation.
17
            5.      Nothing in this Order shall eliminate or alter either party’s obligation to retain
18
     native format copies, including associated metadata, of all documents produced in this litigation,
19
     together with original hard copy documents for all paper discovery produced in the litigation.
20

21

22

23

24

25

26

     DISCOVERY ESI ORDER                                                         Perkins Coie LLP
     (No. 2:19-cv-2082) – 21                                              1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
            Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 22 of 23




 1   DATED: August 12, 2020
 2
     s/ Jessica M. Andrade                       s/ Steve Y. Koh
 3
     Jessica M. Andrade, WSBA No. 39297          Steve Y. Koh, WSBA No. 23284
 4   Jessica.andrade@polsinelli.com              SKoh@perkinscoie.com
     Polsinelli P.C.                             Brendan J. Peters, WSBA No. 34490
 5   1000 Second Avenue, Suite 3500              BPeters@perkinscoie.com
     Seattle, WA 98104                           Michael E. Scoville, WSBA No. 44913
 6   Telephone: 206.393.5400
                                                 MScoville@perkinscoie.com
 7   Alan A. D’Ambrosio, pro hac vice            Mica D. Klein, WSBA No. 46596
     adambrosio@dunnington.com                   MicaKlein@perkinscoie.com
 8   William F. Dahill, pro hac vice             Perkins Coie LLP
     wdahill@dunnington.com                      1201 Third Avenue, Suite 4900
 9   Joseph Johnson                              Seattle, WA 98101-3099
     jjohnson@dunnington.com                     Telephone: 206.359.8000
10   Kamanta C. Kettle                           Facsimile: 206.359.9000
     kkettle@dunnington.com
11   Dunnington, Bartholow & Miller LLP          Attorneys for Defendant The Boeing Company
     230 Park Avenue, 21st Floor
12   New York, NY 10169
     Telephone: 212.682.8811
13
     Attorneys for Plaintiff Leonardo S.p.A.
14

15

16
                                               ORDER
17
           Based on the foregoing, IT IS SO ORDERED.
18

19         DATED: August 13, 2020
20

21
                                                    A
                                                    JAMES L. ROBART
22
                                                    United States District Judge
23

24

25

26

     DISCOVERY ESI ORDER                                               Perkins Coie LLP
     (No. 2:19-cv-2082) – 22                                     1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
                                                                      Fax: 206.359.9000
             Case 2:19-cv-02082-JLR Document 30 Filed 08/13/20 Page 23 of 23




 1                                  CERTIFICATE OF SERVICE
 2          The undersigned certifies that on August 12, 2020, I caused to be served via the CM/ECF
 3   system a true and correct copy of the foregoing document and that service of this document was
 4   accomplished on all parties in the case by the CM/ECF system.
 5
                                                 s/ Mica D. Klein
 6                                               Mica D. Klein, WSBA No. 46596
                                                 MicaKlein@perkinscoie.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     CERTIFICATE OF SERVICE                                                  Perkins Coie LLP
     (No. 2:19-cv-2082) – 1                                            1201 Third Avenue, Suite 4900
                                                                         Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
                                                                            Fax: 206.359.9000
